DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Toimi Teelahti (Reg. 76,127) on 02/26/2021.
The application has been amended as follows: 
In regards to claim 1. (Currently amended) An assembly for an antenna operating in a slot mode, wherein the assembly comprises:
at least s of an electronic device, the printed circuit boards being semi-circular in shape, 
a conductive body arranged at a distance from said at least one printed circuit board and defining a slot mode antenna between the conductive body and the printed circuit board, said slot mode antenna having
 two end connection points at which said conductive body is connected to a ground plane of said at least one circuit board, and 
between said connection points at the edge of one of said at least one printed circuit board at least one feed element for coupling an electromagnetic signal between said slot mode antenna and said circuit board, and 
at least two L-shaped slot defining members, 
wherein the effective width and/or length of the slot mode antenna is at least partially defined by a conductive rim structure running at least in part along the perimeter of said one printed circuit board and attached to the edge of said board.


In regards to claim 7. (Currently amended) The assembly according to claim 5, wherein said first and second connection points and said at least one feed element in said wristwatch
In regards to claim 14. (Currently amended) An electronic wristwatch
a housing, 
at least two printed circuit boards inside said housing, the printed circuit boards being semi-circular in shape,
a conductive bezel arranged at a distance from said printed circuit board as part of said housing and defining a slot between the conductive body and the printed circuit board, 
and at least two L-shaped slot defining members, 
wherein the slot comprises an antenna operating in a slot mode having two end connecting points at which said bezel is connected to a ground plane of said at least one printed circuit board, and between said connection points at the edge of one of said at least one printed circuit board at least one feed element for coupling an electromagnetic signal between said slot mode antenna and said circuit board, and wherein said wristwatch
In regards to claim 19. (Currently amended) The device according to claim 14, wherein said first and second connection points and said at least one feed element are positioned approximately between 3 and 9 o’clock
Allowable Subject Matter
Claims 1-26 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to claims 1-13, the cited prior art of record does not teach or suggest an apparatus with over other claim features “at least two printed circuit boards of an electronic device, the printed circuit boards being semi-circular in shape, a conductive body arranged at a distance from said at least one printed circuit board and defining a slot mode antenna between the conductive body and the printed circuit board, said slot mode antenna having two end connection points at which said conductive body is connected to a ground plane of said at least one circuit board, and between said connection points at the edge of one of said at least one printed circuit board at least one feed element for coupling an electromagnetic signal between said slot mode antenna and said circuit board, and at least two L-shaped slot defining member” as recited in claim 1.
In regards to claims 14-26, the cited prior art of record does not teach or suggest an apparatus with over other claim features “at least two printed circuit boards inside said housing, the printed circuit boards being semi-circular in shape, a conductive bezel arranged at a distance from said printed circuit board as part of said housing and defining a slot between the conductive body and the printed circuit board, and at least two L-shaped slot defining members,” as recited in claim 14.
The claim in the application are deemed to be directed to an nonobvious improvement over the Naka et al [US 2019/0265655 A1] who teaches A portable radio-controlled watch includes a watch glass, an antenna that is formed on a backside of a circumference of the watch glass so as to be along the circumference, a feeder electrode adjacent to the antenna, a receiving circuit, an antenna connecting line that is at least a part of a connection circuit connecting the feeder electrode with the receiving circuit, where the antenna connecting line is directly connected to a back surface of the feeder electrode and extends in a direction away from the watch glass, and a dielectric that is disposed below the antenna and covers at least a part of the antenna in a plan view.
The primary reason of allowance of the claims is improvement with at least two printed circuit boards of an electronic device, the printed circuit boards being semi-circular in shape, a conductive body arranged at a distance from said at least one printed circuit board and defining a slot mode antenna between the conductive body and the printed circuit board, said slot mode antenna having two end .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI (VICTOR) CHAN whose telephone number is (571)272-5177.  The examiner can normally be reached on M-F 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 517-272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


WEI (VICTOR) CHAN
Primary Examiner
Art Unit 2844



/WEI (VICTOR) Y CHAN/Primary Examiner, Art Unit 2844